MEMORANDUM **
Donald C. Erickson appeals pro se the district court’s post-judgment order denying Erickson’s motion to release the supersedeas bond posted by Newmar Corpora*419tion under Fed.R.Civ.P. 62(d). This court has an independent duty to determine its own jurisdiction. Reynaga v. Cammisa, 971 F.2d 414, 417 (9th Cir.1992). The record indicates that the parties continue to litigate the issue of the supersedeas bond in district court. Because there is no final judgment and no applicable exception to the final judgment rule, we lack jurisdiction. See 28 U.S.C. § 1291; see also Andersen v. United States, 298 F.3d 804, 810 (9th Cir.2002) (appeal dismissed for lack of jurisdiction where proceedings not final). Accordingly, the appeal is dismissed.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.